                 Case 20-11566-KBO              Doc 5       Filed 08/28/20        Page 1 of 54




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
24 HOUR FITNESS                                              :        Case No. 20– 11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :
                                    Debtors.1                :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x


                          STATEMENT OF FINANCIAL AFFAIRS FOR
                          RS FIT HOLDINGS LLC (CASE NO. 20-11566)




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
    RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address
    is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
               Case 20-11566-KBO          Doc 5       Filed 08/28/20   Page 2 of 54




                     GLOBAL NOTES AND STATEMENTS OF
               LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
              REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
           AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        24 Hour Fitness Worldwide, Inc. (“Worldwide”) and its debtor affiliates in the above-
captioned chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), are
filing their respective Schedules of Assets and Liabilities (each, a “Schedule” and, collectively,
the “Schedules”) and Statements of Financial Affairs (each, a “Statement” and, collectively,
the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”).

       These Global Notes and Statements of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules and Statements (the “Global Notes”) pertain to, are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes are in addition to the specific notes set forth below with respect to the Schedules
and Statements (the “Specific Notes” and, together with the Global Notes, the “Notes”). These
Notes should be referred to, and referenced in connection with, any review of the Schedules and
Statements.

         The Debtors’ management team prepared the Schedules and Statements with the assistance
of their advisors and other professionals. The Schedules and Statements are unaudited and subject
to potential adjustment. In preparing the Schedules and Statements, the Debtors relied on financial
data derived from their books and records that was available at the time of preparation. The
Debtors’ management team and advisors have made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances; however,
subsequent information or discovery may result in material changes to the Schedules and
Statements, and errors or omissions may exist. Notwithstanding any such discovery, new
information, or errors or omissions, the Debtors do not undertake any obligation or commitment
to update the Schedules and Statements.

                The Debtors reserve all rights to amend or supplement the Schedules and
Statements from time to time, in all respects, as may be necessary or appropriate, including the
right to dispute or otherwise assert offsets or defenses to any claim reflected on the Schedules and
Statements as to amount, liability, classification, or identity of the applicable Debtor or to
otherwise subsequently designate any claim as “disputed,” “contingent,” or “unliquidated.”
Furthermore, nothing contained in the Schedules, Statements, or Notes shall constitute a waiver of
any of the Debtors’ rights or an admission with respect to their chapter 11 cases, including any
issues involving objections to claims, substantive consolidation, equitable subordination, defenses,
characterization or re-characterization of contracts and leases, assumption or rejection of contracts
and leases under the provisions of chapter 3 of the Bankruptcy Code, causes of action arising under
the provisions of chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to
recover assets or avoid transfers.




                                                  2
              Case 20-11566-KBO         Doc 5       Filed 08/28/20   Page 3 of 54




                                         Global Notes

The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors or their affiliates.

       1.     Description of the Cases. On June 15, 2020 (the “Petition Date”), each of the
              Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code.
              The Debtors are authorized to operate their businesses and manage their properties
              as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
              Code. On the Petition Date, the Bankruptcy Court entered an order authorizing the
              joint administration of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b).
              [See Docket No. 90.] Notwithstanding the joint administration of the Debtors’
              cases for procedural purposes, each Debtor has filed its own Schedule and
              Statement. On June 25, 2020, the United States Trustee for the District of Delaware
              (the “U.S. Trustee”) appointed an official committee of unsecured creditors
              pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
              Committee”).

       2.     Basis of Presentation. For financial reporting purposes, the Debtors generally
              prepare consolidated financial statements, which include information for
              Worldwide and its Debtor and non-Debtor affiliates. The Schedules and Statements
              are unaudited and reflect the Debtors’ reasonable efforts to report certain financial
              information of each Debtor on an unconsolidated basis. These Schedules and
              Statements neither purport to represent financial statements prepared in accordance
              with Generally Accepted Accounting Principles in the United States (“GAAP”),
              nor are they intended to be fully reconciled with the financial statements of each
              Debtor.

              The Debtors used reasonable efforts to attribute the assets and liabilities, certain
              required financial information, and various cash disbursements to each particular
              Debtor entity. Because the Debtors’ accounting systems, policies, and practices
              were developed for consolidated reporting purposes rather than for reporting by
              legal entity, however, it is possible that not all assets and liabilities have been
              recorded with the correct legal entity on the Schedules and Statements.
              Accordingly, the Debtors reserve all rights to supplement and amend the Schedules
              and Statements in this regard, including with respect to reallocation of assets or
              liabilities to any particular entity.

       3.     Reporting Date. Unless otherwise noted on the specific responses, the Schedules
              and Statements generally reflect the Debtors’ books and records as of the Petition
              Date. The liability values are as of the Petition Date, adjusted for authorized
              payments made under the First Day Orders (as defined below).

       4.     Current Values. The assets and liabilities of each Debtor are listed on the basis of
              the book value of the asset or liability in the respective Debtor’s accounting books




                                                3
     Case 20-11566-KBO         Doc 5       Filed 08/28/20   Page 4 of 54




     and records. Unless otherwise noted, the carrying value on the Debtors’ books,
     rather than the current market value, is reflected in the Schedules and Statements.

5.   Confidentiality. There may be instances where certain information was not
     included or was redacted due to the nature of an agreement between a Debtor and
     a third party, concerns about the confidential or commercially sensitive nature of
     certain information, or to protect the privacy of an individual.

6.   Consolidated Entity Accounts Payable and Disbursement Systems.
     As described in the Motion of Debtors for Entry of Interim and Final Orders
     (I) Authorizing Debtors to (A) Continue Participating in Existing Cash
     Management System and Using Bank Accounts and Business Forms, and
     (B) Continue Intercompany Transactions, (II) Providing Administrative Expense
     Priority for Postpetition Intercompany Claims, and (III) Granting Related Relief
     [Docket No. 8] (the “Cash Management Motion”), the Debtors utilize an
     integrated, centralized cash management system in the ordinary course of business
     to collect, concentrate, and disburse funds generated by their operations (the “Cash
     Management System”). The Debtors maintain a consolidated disbursements
     system to pay operating and administrative expenses through disbursement
     accounts.

     In the ordinary course of business, the Debtors maintain business relationships
     among each other, which result in intercompany receivables and payables
     (the “Intercompany Claims”) arising from intercompany transactions
     (the “Intercompany Transactions”). As set forth more fully in the Cash
     Management Motion, the primary Intercompany Transactions giving rise to
     Intercompany Claims are cash receipts activities, disbursement activities, and
     expense allocations. Historically, Intercompany Claims are not settled by actual
     transfers of cash among the Debtors. Instead, the Debtors track all Intercompany
     Transactions in their accounting system, which concurrently are recorded on the
     applicable Debtors’ balance sheets. The Debtors’ accounting system requires that
     all general-ledger entries be balanced at the legal-entity level. Unless otherwise
     noted, the Debtors have reported the aggregate net intercompany balances among
     the Debtors as assets on Schedule A/B or as liabilities on Schedule E/F, as
     appropriate.

7.   Accuracy. The financial information disclosed herein was not prepared in
     accordance with federal or state securities laws or other applicable nonbankruptcy
     law or in lieu of complying with any periodic reporting requirements thereunder.
     Persons and entities trading in or otherwise purchasing, selling, or transferring
     claims against or equity interests in the Debtors should evaluate this financial
     information in light of the purposes for which it was prepared. The Debtors are not
     liable for and undertake no responsibility to indicate variations from securities laws
     or for any evaluations of the Debtors based on this financial information or any
     other information.




                                       4
      Case 20-11566-KBO          Doc 5       Filed 08/28/20   Page 5 of 54




8.    Net Book Value of Assets. In many instances, current market valuations are not
      maintained by or readily available to the Debtors. Thus, wherever possible, net
      book values as of the Petition Date are presented. When necessary, the Debtors
      have indicated that the value of certain assets is “unknown” or “undetermined.”
      Amounts ultimately realized may vary materially from net book value (or other
      value so ascribed). Accordingly, the Debtors reserve all rights to amend,
      supplement, and adjust the asset values set forth in the Schedules and Statements.
      As applicable, fixed assets and leasehold-improvement assets that have been fully
      depreciated or amortized, or were expensed for GAAP accounting purposes, have
      no net book value and, therefore, are not included in the Schedules and Statements.

9.    Undetermined Amounts. Claim amounts that could not readily be quantified by
      the Debtors are scheduled as “undetermined,” “unknown,” or “N/A.” The
      description of an amount as “undetermined,” “unknown,” or “N/A” is not intended
      to reflect upon the materiality of the amount.

10.   Excluded Assets and Liabilities. The Debtors believe that they have identified,
      but did not necessarily value, all material categories of assets and liabilities in the
      Schedules. The Debtors have excluded certain accrued liabilities, including,
      without limitation, accrued salaries and wages, employee benefit accruals, and
      certain other accruals, as well as certain other assets and liabilities considered to
      have de minimis or no market value, from the Schedules and Statements. Other
      immaterial assets and liabilities may also have been excluded.

11.   Totals. All totals that are included in the Schedules and Statements represent totals
      of all the known amounts included in the Schedules and Statements and exclude
      items identified as “unknown” or “undetermined.” If there are unknown or
      undetermined amounts, the actual totals may be materially different from the listed
      totals.

12.   Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
      unless otherwise indicated.

13.   Payment of Prepetition Claims Pursuant to First Day Orders. Following the
      Petition Date, the Bankruptcy Court entered various orders (the “First Day
      Orders”) authorizing, but not directing, the Debtors to, among other things, pay
      certain prepetition (i) service fees and charges assessed by the Debtors’ banks;
      (ii) insurance and surety bond obligations; (iii) obligations to critical vendors;
      (iv) claims of shippers and lienholders; (v) customer program obligations;
      (vi) employee wages, salaries, and related items (including, employee benefit
      programs and independent contractor obligations); and (vii) taxes and assessments.
      Accordingly, outstanding liabilities may have been reduced by any court-approved
      post-petition payments made with respect to prepetition payables. Where and to
      the extent these liabilities have been satisfied, they are not listed in the Schedules
      and Statements unless otherwise noted. To the extent the Debtors later pay any
      amount of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend or



                                         5
      Case 20-11566-KBO         Doc 5       Filed 08/28/20   Page 6 of 54




      supplement the Schedules and Statements or to take other action, such as filing
      claims objections, as is necessary and appropriate to avoid overpayment or
      duplicate payments for liabilities. Nothing contained herein should be deemed to
      alter the rights of any party in interest to contest a payment made pursuant to an
      order of the Bankruptcy Court where such order preserves the right to contest.

14.   Other Paid Claims. To the extent the Debtors have reached any postpetition
      settlement with a vendor or other creditor, the terms of such settlement will prevail
      and shall supersede amounts listed in the Debtors’ Schedules and Statements and
      be enforceable by all parties, subject to Bankruptcy Court approval.

15.   Setoffs. The Debtors routinely incur certain setoffs with respect to vendors and
      other third parties in the ordinary course of business. Setoffs in the ordinary course
      can result from various items, including, but not limited to, pricing discrepancies,
      returns, promotional funding, and other disputes between the Debtors and third
      parties. These routine setoffs are consistent with the ordinary course of business in
      the Debtors’ industry and, therefore, can be particularly voluminous, unduly
      burdensome, and costly for the Debtors to regularly document. Therefore, although
      such setoffs and other similar rights may have been accounted for when scheduling
      certain amounts, these ordinary-course setoffs are not independently accounted for
      and, thus, are excluded from the Debtors’ Schedules and Statements. Any setoff of
      a prepetition debt to be applied against the Debtors is subject to the automatic stay
      and must comply with section 553 of the Bankruptcy Code.

16.   Inventory. The Debtors maintain saleable inventory, primarily at their club
      locations. Such inventories are valued at the lower of cost or market or net
      realizable value.

17.   Property and Equipment. Property and equipment are recorded at historical cost.
      Depreciation is computed on the straight-line method over the estimated useful
      lives of the furniture, fixtures, and equipment, which generally range from five to
      ten years. Amortization of leasehold improvements is computed on the straight-
      line method based upon the shorter of the estimated useful lives of the assets or the
      terms of the respective leases.

18.   Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements,
      or Notes shall constitute a waiver of rights with respect to these chapter 11 cases,
      including, but not limited to, the following:

      a.     Any failure to designate a claim listed on the Debtors’ Schedules and
             Statements as “disputed,” “contingent,” or “unliquidated” does not
             constitute an admission by the Debtors that such amount is not “disputed,”
             “contingent,” or “unliquidated.” The Debtors reserve the right to dispute
             and to assert setoff rights, counterclaims, and defenses to any claim
             reflected on the Schedules as to amount, liability, and classification and to
             otherwise subsequently designate any claim as “disputed,” “contingent,” or
             “unliquidated.”




                                        6
Case 20-11566-KBO       Doc 5       Filed 08/28/20    Page 7 of 54




b.   Notwithstanding that the Debtors have made reasonable efforts to correctly
     characterize, classify, categorize, or designate certain claims, assets,
     executory contracts, unexpired leases, and other items reported in the
     Schedules and Statements, the Debtors nonetheless may have improperly
     characterized, classified, categorized, or designated certain items. The
     Debtors thus reserve all rights to re-characterize, re-classify, re-categorize,
     or re-designate items reported in the Schedules and Statements at a later
     time as is necessary and appropriate.

c.   The listing of a claim on Schedule D as “secured,” on Schedule E/F (Part 1)
     as “priority,” on Schedule E/F (Part 2) as “unsecured” or the listing of a
     contract or lease on Schedule G as “executory” or “unexpired” does not
     constitute an admission by the Debtors of the legal rights of the claimant or
     a waiver of the Debtors’ rights to re-characterize or re-classify such claim
     or contract pursuant to an amendment to the Schedules, a claim objection,
     or otherwise. Moreover, although the Debtors may have scheduled claims
     of various creditors as secured claims for informational purposes, no current
     valuation of the Debtors’ assets in which such creditors may have a security
     interest has been undertaken. Except as provided in an order of the
     Bankruptcy Court, the Debtors reserve all rights to dispute and challenge
     the secured nature or amount of any such creditors’ claims, the
     characterization of the structure of any transaction, or any document or
     instrument related to such creditors’ claims.

d.   In the ordinary course of their business, the Debtors lease real property from
     certain third-party lessors to operate their businesses. The Debtors have
     made commercially reasonable efforts to list any such leases in Schedule G,
     and any current amounts due under such leases that were outstanding as of
     the Petition Date are listed on Schedule E/F. Except as otherwise noted
     herein, the property subject to any such leases is not reflected in Schedule
     A/B as either owned property or assets of the Debtors, and neither is such
     property or assets of third parties within the control of the Debtors. Nothing
     in the Schedules is or shall be construed as an admission or determination
     as to the legal status of any lease (including whether any lease is a true lease
     or a financing arrangement), and the Debtors reserve all rights with respect
     to any of such issues, including the re-characterization thereof.

e.   The claims of individual creditors for, among other things, goods, products,
     services, or taxes are listed as the amounts entered on the Debtors’ books
     and records and may not reflect credits, allowances, or other adjustments
     due from such creditors to the Debtors. The Debtors reserve all of their
     rights with regard to such credits, allowances, and other adjustments,
     including the right to assert claims objections and/or setoffs with respect to
     the same.

f.   The Debtors’ businesses are part of a complex enterprise. Although the
     Debtors have exercised their reasonable efforts to ensure the accuracy of



                                7
Case 20-11566-KBO       Doc 5       Filed 08/28/20    Page 8 of 54




     their Schedules and Statements, the Schedules and Statements nevertheless
     may contain errors and omissions. The Debtors hereby reserve all of their
     rights to dispute the validity, status, and enforceability of any contracts,
     agreements, and leases identified in the Debtors’ Schedules and Statements
     and to amend and supplement the Schedules and Statements as necessary.

g.   The Debtors further reserve all of their rights, claims, and causes of action
     with respect to the contracts and agreements listed on the Schedules and
     Statements, including, but not limited to, the right to dispute and challenge
     the characterization or the structure of any transaction, document, and
     instrument related to a creditor’s claim.

h.   Except as otherwise indicated, the Debtors have identified the primary
     Debtor obligor(s) with respect to their executory contracts, unexpired
     leases, and other agreements. The Debtors reserve their rights to amend and
     supplement the Schedules and Statements to the extent that guarantees and
     other secondary liability claims are identified. In addition, the Debtors
     reserve the right to amend the Schedules and Statements to re-characterize
     and re-classify any such contract or claim.

i.   Listing a contract or lease on the Debtors’ Schedules and Statements shall
     not be deemed an admission that such contract is an executory contract,
     such lease is an unexpired lease, or that either necessarily is a binding, valid,
     and enforceable contract. The Debtors hereby expressly reserve the right to
     assert that any contract listed on the Debtors’ Schedules and Statements
     does not constitute an executory contract within the meaning of section 365
     of the Bankruptcy Code and the right to assert that any lease so listed does
     not constitute an unexpired lease within the meaning of section 365 of the
     Bankruptcy Code.

j.   Exclusion of certain intellectual property should not be construed to be an
     admission that such intellectual property rights have been abandoned, have
     been terminated or otherwise expired by their terms, or have been assigned
     or otherwise transferred pursuant to a sale, acquisition, or other transaction.
     Conversely, inclusion of certain intellectual property should not be
     construed to be an admission that such intellectual property rights have not
     been abandoned, have not been terminated or otherwise expired by their
     terms, or have not been assigned or otherwise transferred pursuant to a sale,
     acquisition, or other transaction.

k.   To timely close the books and records of the Debtors as of the Petition Date
     and to prepare such information on a legal-entity basis, the Debtors were
     required to make certain estimates and assumptions that affect the reported
     amounts of assets and liabilities and reported revenue and expenses as of
     the Petition Date. The Debtors reserve all rights to amend the reported
     amounts of assets, liabilities, revenue, and expenses to reflect changes in
     those estimates and assumptions.



                                8
      Case 20-11566-KBO       Doc 5       Filed 08/28/20   Page 9 of 54




19.   Global Notes Control. In the event that the Schedules or Statements differ from
      any of the foregoing Global Notes, the Global Notes shall control.




                                      9
             Case 20-11566-KBO          Doc 5    Filed 08/28/20     Page 10 of 54




      Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

Schedule A/B

   a. Part 1. As set forth more fully in the Cash Management Motion, the Debtors conduct their
      operations through an extensive network of bank accounts. The values provided for in
      Schedule A/B, Item 3 for each account for a given Debtor reflect the ending cash balance
      of such account as of the close of business on June 14, 2020.

   b. Part 2. The Debtors maintain certain deposits in the conduct of their business operations,
      which are included in the Schedules for the appropriate legal entity. Certain prepaid or
      amortized assets are listed in Part 2 in accordance with the Debtors’ books and records.
      The amounts listed in Part 2 do not necessarily reflect values that the Debtors will be able
      to collect or realize. The amounts listed in Part 2 include, among other things, various
      prepaid deposits, prepaid taxes, prepaid insurance, and prepaid supplies.

   c. Part 3. The Debtors’ accounts receivable information includes receivables from the
      Debtors’ members, vendors, or third parties, which are calculated net of any amounts that,
      as of the Petition Date, may be owed to such parties in the form of offsets or other
      adjustments pursuant to the Debtors’ day-to-day operations or may, in the Debtors’
      opinion, be difficult to collect from such parties due to the passage of time or other
      circumstances. The Debtors indicate the age of accounts receivables in the Schedules for
      the applicable Debtor. The accounts receivable balances in this section exclude
      intercompany receivables.

      As stated in the Cash Management Motion, the Debtors historically have tracked
      Intercompany Transactions and continue to track such Intercompany Transactions on a
      post-petition, Debtor-by-Debtor basis.

   d. Part 4. Any of the Debtors’ ownership interests in subsidiaries, partnerships, and joint
      ventures were not considered and are not listed in Schedule A/B, Part 4 because the fair
      market value of such interests is dependent on numerous variables and factors and may
      differ significantly from the net book value.

   e. Part 5. The Debtors maintain saleable inventory, primarily at their club locations. Such
      inventories are valued at the lower of cost or market or net realizable value.

   f. Part 7. The Debtors have identified owned furniture, fixtures, and equipment. Actual
      realizable values may vary significantly relative to net book values as of the Petition Date.

   g. Part 9. Actual realizable values of the identified leasehold improvements may vary
      significantly relative to net book values as of the Petition Date.

   h. Part 10. The Debtors have identified intangible assets as of the Petition Date, although
      the Debtors have not listed the value of such assets because the values reflected in the
      Debtors’ books and records may not accurately reflect such assets’ value in the




                                                10
              Case 20-11566-KBO           Doc 5     Filed 08/28/20      Page 11 of 54




       marketplace. Additionally, certain of the Debtors have member information from
       conducting gift card programs, credit card and online sales, and ordinary-course business
       practices for an operator of fitness clubs, which information may include personally
       identifiable information. The Debtors maintain certain records in the ordinary course of
       business but do not sell these records in the ordinary course of business. Due to the need
       to protect confidential information and individual privacy, the Debtors have not furnished
       any customer lists on their Schedules.

   i. Part 11. In the ordinary course of business, the Debtors may have accrued, or may
      subsequently accrue, certain rights to counterclaims, cross-claims, setoffs, and refunds with
      and potential warranty claims against their vendors, among other claims. Additionally,
      certain of the Debtors may be party to pending litigation in which the Debtors have
      asserted, or may assert, claims as plaintiffs or counter-claims and/or cross-claims as
      defendants. Such litigation is listed in the Statements.

       Despite exercising their reasonable efforts to identify all such assets, the Debtors may not
       have listed all of their causes of action or potential causes of action against third parties as
       assets in their Schedules, including, but not limited to, avoidance actions arising under
       chapter 5 of the Bankruptcy Code, actions under other relevant nonbankruptcy laws to
       recover assets, and actions relating to or arising from the COVID-19 pandemic. The
       Debtors reserve all of their rights with respect to any claims, causes of action, or avoidance
       actions they may have, and neither these Notes nor the Schedules shall be deemed a waiver
       of any such claims, causes of action, or avoidance actions or in any way prejudice or impair
       the assertion of such claims.

       The Debtors file consolidated federal tax returns, as well as certain of their state tax returns,
       under Worldwide. The values of the net operating losses listed in Schedule A/B reflect the
       amounts listed in the Debtors’ books and records, which may not reflect the value
       recoverable on account of such net operating losses, and may reflect net operating losses
       accumulated for more than one tax year.

       Where a Debtor holds a positive net intercompany balance, such amount has been listed on
       Schedule A/B for such Debtor. Correspondingly, where a Debtor holds a negative net
       intercompany balance, such amount has been listed on Schedule E/F, Part 2 for such
       Debtor.

Schedule D

The claims listed on Schedule D, as well as the guarantees of those claims listed on Schedule H,
arose and were incurred on various dates; a determination of the date upon which each claim arose
or was incurred would be unduly burdensome and cost prohibitive. Accordingly, not all such dates
are included for each claim. To the best of the Debtors’ knowledge, all claims listed on Schedule
D arose or were incurred prior to the Petition Date. The amounts in Schedule D are consistent
with the Debtors’ stipulations set forth in the Final Order (I) Authorizing the Debtors to Obtain
Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
and Providing Superpriority Administrative Expense Claims, (IV) Granting Adequate Protection




                                                  11
              Case 20-11566-KBO          Doc 5     Filed 08/28/20      Page 12 of 54




to Prepetition Lenders, (V) Modifying Automatic Stay, and (VI) Granting Related Relief [Docket
No. 652] (the “DIP Order”), which remain subject to investigation and challenge by the Creditors’
Committee or other parties in interest, all as more fully set forth in the DIP Order and the order
extending the time for the Creditors’ Committee to challenge such liens entered by the Bankruptcy
Court on August 21, 2020 [Docket No. 774].

Except as otherwise agreed to or stated pursuant to a stipulation, agreed order, or general order
entered by the Bankruptcy Court that is or becomes final, including the DIP Order, the Debtors
and their estates reserve their right to dispute and challenge the validity, perfection, or immunity
from avoidance of any lien purported to be granted or perfected in any specific asset to a creditor
listed on Schedule D of any Debtor and, subject to the foregoing limitations, note as follows:
(a) although the Debtors may have scheduled claims of various creditors as secured claims for
informational purposes, no current valuation of the Debtors’ assets in which such creditors may
have a lien has been undertaken; (b) the Debtors reserve all rights to dispute and challenge the
secured nature of any creditor’s claim, the characterization of the structure of any such transaction,
or any document or instrument related to such creditor’s claim; and (c) the descriptions provided
on Schedule D only are intended to be a summary. Reference to the applicable loan agreements
and related documents is necessary for a complete description of the collateral and the nature,
extent, and priority of any liens.

Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of collateral
relating to the debt contained on Schedule D are contained in the Declaration of Daniel Hugo in
Support of Debtors’ Chapter 11 Petitions and First Day Relief [Docket No. 4] (the “First Day
Declaration”). Although there are multiple parties that hold a portion of the Debtors’
indebtedness, only the administrative agent has been listed for the purposes of Schedule D. The
descriptions provided in Schedule D are intended only to be a summary. Reference to the
applicable loan documents is necessary for a complete description of the collateral and the nature,
extent, and priority of any liens. Nothing in these Notes or the Schedules and Statements shall be
deemed a modification or interpretation of the terms of such agreements

Except as specifically stated herein, real property lessors, utility companies, and other parties that
may hold deposits have not been listed on Schedule D. Additionally, the Debtors have not included
parties that may assert claims secured through setoff rights or inchoate statutory lien rights.

Schedule E/F

   a. Part 1. The claims listed on Part 1 arose and were incurred on various dates. A
      determination of the date upon which each claim arose or was incurred would be unduly
      burdensome and cost prohibitive. Accordingly, no such dates are included for each claim
      listed on Part 1. To the best of the Debtors’ knowledge, all claims listed on Part 1 arose or
      were incurred before the Petition Date.

       The Debtors have not listed any wage or wage-related obligations that the Debtors have
       paid pursuant to the First Day Orders on Part 1. The Debtors believe that all such claims
       for wages, salaries, expenses, benefits, and other compensation as described in the First




                                                 12
          Case 20-11566-KBO           Doc 5     Filed 08/28/20      Page 13 of 54




   Day Orders have been or will be satisfied in the ordinary course during these chapter 11
   cases pursuant to the authority granted to the Debtors in the relevant First Day Orders.

   Claims owing to various taxing authorities to which the Debtors potentially may be liable
   are included on Part 1. Such claims, however, may be subject to ongoing audits and/or the
   Debtors may otherwise be unable to determine with certainty the amount of the remaining
   claims listed on Part 1. Therefore, the Debtors have listed all such claims as “contingent”
   and “unliquidated,” pending final resolution of ongoing audits or other outstanding issues.

   The Debtors reserve their rights to dispute or challenge whether creditors listed on Part 1
   are entitled to priority claims under the Bankruptcy Code.

b. Part 2. The Debtors have exercised their reasonable efforts to list all liabilities on Part 2
   of each applicable Debtor’s Schedule. As a result of the Debtors’ consolidated operations,
   however, Part 2 for each Debtor should be reviewed in these chapter 11 cases for a
   complete understanding of the unsecured claims against the Debtors. Certain creditors
   listed on Part 2 may owe amounts to the Debtors, and, thus, the Debtors may have valid
   setoff and recoupment rights with respect to such amounts. The amounts listed on Part 2
   may not reflect any such right of setoff or recoupment, and the Debtors reserve all rights
   to assert the same and to dispute and challenge any setoff and/or recoupment rights that
   may be asserted against the Debtors by a creditor. Additionally, certain creditors may
   assert mechanics’ or other similar liens against the Debtors for amounts listed on Part 2.
   The Debtors reserve their right to dispute and challenge the validity, perfection, and
   immunity from avoidance of any lien purported to be perfected by a creditor listed on Part
   2 of any Debtor. In addition, certain claims listed on Part 2 may potentially be entitled to
   priority under section 503(b)(9) of the Bankruptcy Code. The Debtors reserve their right
   to dispute or challenge any priority asserted with respect to any liabilities listed on
   Schedule E/F.

   Unless otherwise noted, the claims listed on Part 2 are based on the Debtors’ books and
   records as of the Petition Date. Despite the Debtors’ reasonable efforts to include all
   unsecured creditors on Part 2, including, but not limited to, trade creditors, landlords, utility
   companies, and other service providers, there may be instances where creditors have yet to
   provide proper invoices for prepetition goods or services. Although the Debtors maintain
   general accruals to account for these liabilities in accordance with GAAP, these amounts
   are estimates and have not been included on Part 2. Such amounts are, however, reflected
   on the Debtors’ books and records, as required in accordance with GAAP, but such accruals
   primarily represent general estimates of liabilities and do not represent specific claims as
   of the Petition Date. The Debtors have made reasonable efforts to include as “contingent,”
   “unliquidated,” and/or “disputed” the claim of any party not included on the Debtors’ open
   accounts payable that is associated with an account that has an accrual or receipt not
   invoiced.

   Schedule E/F also contains information regarding pending litigation involving the Debtors.
   In certain instances, the relevant Debtor that is the subject of the litigation is unclear or
   undetermined. To the extent that litigation involving a particular Debtor has been




                                              13
             Case 20-11566-KBO          Doc 5     Filed 08/28/20     Page 14 of 54




       identified, however, such information is included on that Debtor’s Schedule E/F. The
       amounts for these potential claims are listed as undetermined and marked as “contingent,”
       “unliquidated,” and “disputed” in the Schedules.

       As of the Petition Date, the Debtors served approximately 3 million members nationwide.
       In the course of these chapter 11 cases, the Debtors will have provided notice of the general
       bar date to approximately 11.1 million current and former members and approximately 3.5
       million guests. A determination of the amount of any claim that each of the Debtors’ current
       members, former members, and guests may hold would be unduly burdensome and cost
       prohibitive.

       With respect to those 8.000% senior unsecured notes due 2022 issued under that certain
       indenture, dated as of May 30, 2014, the Debtors have listed only the indenture trustee as
       the named creditor on Schedule F. Nonetheless, these notes are beneficially owned by a
       number of other parties.

       As noted in the Global Notes, the Bankruptcy Court has authorized the Debtors to pay, in
       their discretion, certain non-priority unsecured claims pursuant to the First Day Orders. To
       the extent practicable, each Debtor’s Schedule E/F is intended to reflect the balance as of
       the Petition Date, adjusted for post-petition payments made under some or all of the First
       Day Orders. Each Debtor’s Schedule E/F will reflect that Debtor’s payment of certain
       claims pursuant to the First Day Orders, and, to the extent an unsecured claim has been
       paid or may be paid, it is possible such claim is not included on Schedule E/F. Certain
       Debtors may pay additional claims listed on Schedule E/F during these chapter 11 cases
       pursuant to the First Day Orders and other orders of the Bankruptcy Court, and the Debtors
       reserve all of their rights to update Schedule E/F to reflect such payments or to modify the
       claims register to account for the satisfaction of such claims. Additionally, Schedule E/F
       does not include potential rejection damage claims, if any, of the counterparties to
       executory contracts and unexpired leases that may be rejected.

Schedule G

Although reasonable efforts have been made to ensure the accuracy of Schedule G regarding
executory contracts and unexpired leases (collectively, the “Agreements”), the Debtors’ review
process of the Agreements is ongoing, and inadvertent errors, omissions, or over-inclusion may
have occurred. The Debtors may have entered into various other types of Agreements in the
ordinary course of their businesses, such as indemnity agreements, supplemental agreements,
amendments/letter agreements, and confidentiality agreements which may not be set forth in
Schedule G. As stated in the Global Notes, omission of a contract or agreement from Schedule G
does not constitute an admission that such omitted contract or agreement is not an executory
contract or unexpired lease. Schedule G may be amended at any time to add any omitted
Agreement. Likewise, the listing of an Agreement on Schedule G does not constitute an admission
that such Agreement is an executory contract or unexpired lease or that such Agreement was in
effect on the Petition Date or is valid or enforceable. The Agreements listed on Schedule G may
have expired or may have been modified, amended, or supplemented from time to time by various
amendments, restatements, waivers, estoppel certificates, letters and other documents,




                                                14
              Case 20-11566-KBO          Doc 5    Filed 08/28/20     Page 15 of 54




instruments, and agreements that may not be listed on Schedule G. Any and all of the Debtors’
rights, claims, and causes of action with respect to the Agreements listed on Schedule G are hereby
reserved and preserved, and, thus, the Debtors hereby reserve all of their rights to (i) dispute the
validity, status, or enforceability of any Agreements set forth on Schedule G; (ii) dispute or
challenge the characterization of the structure of any transaction or any document or instrument
related to a creditor’s claim, including, but not limited to, the Agreements listed on Schedule G;
and (iii) amend or supplement such Schedule as necessary.

Executory contracts for short-term service orders that are oral in nature have not been included in
Schedule G. Executory contracts that expired between the Petition Date and the filing of these
Schedules are also excluded from Schedule G.

Certain of the Agreements listed on Schedule G may have been entered into by or on behalf of
more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
Agreements could not be specifically ascertained in every circumstance. In such cases, the Debtors
have made reasonable efforts to identify the correct Debtor’s Schedule G on which to list the
Agreement, and, where a contract party remained uncertain, such Agreement may have been listed
on a different Debtor’s Schedule G.

Schedule H

The Debtors are party to various debt agreements that were executed by multiple Debtors. The
guaranty obligations with respect to the Debtors’ prepetition indebtedness are noted on Schedule
H for each individual Debtor. In the event that two or more Debtors are co-obligors with respect
to a scheduled debt or guaranty, such debt or guaranty is listed in the Schedule and Statement of
each such Debtor at the full amount of such potential claim, and such claim is marked “contingent”
and “unliquidated.”

In the ordinary course of their businesses, the Debtors are involved in pending or threatened
litigation and claims arising out of the conduct of their businesses. Some of these matters may
involve multiple plaintiffs and defendants, some or all of whom may assert cross-claims and
counter-claims against other parties and some or all of whom may have been named as plaintiffs
and defendants inadvertently. Such claims are listed elsewhere in the Schedules, and they have
not been set forth individually on Schedule H.

Except as otherwise indicated, the Debtors have identified the primary Debtor obligor(s) with
respect to their executory contracts, unexpired leases, and other agreements. The Debtors reserve
their rights to amend and supplement the Schedules and Statements to the extent that guarantees
and other secondary liability claims are identified.

No claim set forth on the Schedules and Statements of any Debtor is intended to acknowledge
claims of creditors that are otherwise satisfied or discharged by other Debtors or non-Debtors. To
the extent these Notes include notes specific to Schedules D–G, such Notes also apply to the co-
Debtors listed in Schedule H. The Debtors reserve all of their rights to amend the Schedules to
the extent that additional guarantees are identified or such guarantees are discovered to have
expired or be unenforceable.




                                                 15
              Case 20-11566-KBO           Doc 5     Filed 08/28/20     Page 16 of 54




         Specific Notes with Respect to the Debtors’ Statements of Financial Affairs

Part 1, Question 1

The income stated in the Debtors’ response to Question 1 is consistent with the consolidated sales
disclosed in compliance with GAAP.

The Debtors’ fiscal year ends on the last day of each calendar year:

   •   FY 2018: Comprised of 52 weeks ending December 31, 2018.

   •   FY 2019: Comprised of 52 weeks ending December 31, 2019.

   •   Stub Period 2020: Comprised of approximately 23 weeks ending June 14, 2020.

Part 2, Question 3

The obligations of the Debtors are primarily paid by and through 24 Hour Fitness USA, Inc.,
notwithstanding the fact that certain obligations may be obligations of one or more of the affiliated
Debtors.

The payments disclosed in SOFA 3 are based on payments made by the Debtors with payment
dates from March 15, 2020 to June 14, 2020. The Debtors have listed payroll-related amounts in
the aggregate, which includes amounts that were paid to insiders and included in response to
Question 4. Amounts still owed to creditors will appear on the Schedules for each Debtor, as
applicable.

All payments for services of any entities that provided consultation concerning debt counseling or
restructuring services, relief under the Bankruptcy Code, or preparation of a petition in bankruptcy
within one year immediately preceding the Petition Date are listed on Question 11 and are excluded
from Question 3.

Part 2, Question 4

For purposes of the Schedules and Statements, the Debtors define insiders as (a) officers, directors,
and anyone in control of a corporate debtor and their relatives and (b) affiliates of the Debtor and
insiders of such affiliates. Individuals listed in the Statements as insiders have been included for
informational purposes only. The Debtors do not take any position with respect to (i) such
individual’s influence over the control of the Debtors, (ii) the management responsibilities or
functions of such individual, (iii) the decision-making or corporate authority of such individual, or
(iv) whether such individual could successfully argue that he or she is not an insider under
applicable law, including, without limitation, the federal securities laws, or with respect to any
theories of liability or for any other purpose. Thus, the Debtors reserve all rights to dispute whether
someone identified is in fact an “insider” as defined in section 101(31) of the Bankruptcy Code.
For more information regarding each Debtor’s officers and directors, please refer to Question 28
and Question 29 of the Statements.




                                                  16
               Case 20-11566-KBO             Doc 5      Filed 08/28/20       Page 17 of 54




Home addresses for directors, former directors, employees, and former employees identified as
insiders have not been included in the Statements for privacy reasons.2 Amounts still owed to
creditors will appear on the Schedules for each of the Debtors, as applicable.

The payroll-related amount shown in response to Question 4, which includes, among other things,
salary, wage, and additional compensation, is a gross amount that does not include reductions for
amounts including employee tax or benefit withholdings. In the ordinary course of business,
certain corporate or personal credit cards may be utilized by insiders to pay for travel and business-
related expenses for various other individuals employed by the Debtors. As it would be unduly
burdensome for the Debtors to analyze which credit card expenses related to those incurred on
behalf of an insider as opposed to another employee (or the Debtors), the Debtors have listed the
aggregate amount paid for such expenses. Amounts still owed to creditors will appear on the
Schedules for each of the Debtors.

Part 2, Question 6

The Debtors incur certain offsets and other similar rights in the ordinary course of business.
Offsets in the ordinary course can result from various items, including, without limitation, billing
discrepancies, overpayments, returns, and other disputes between the Debtors and their club
members, vendors, and contract counterparties. These offsets and other similar rights are
consistent with the ordinary course of business in the Debtors’ industry and are not tracked
separately.

Part 3, Question 7

Actions described in response to Question 7 include, but are not limited to, consumer disputes,
employee matters, and personal injury suits.

The Debtors reserve all of their rights and defenses with respect to any and all listed lawsuits and
administrative proceedings. The listing of such suits and proceedings shall not constitute an
admission by the Debtors of any liabilities or that the actions or proceedings were correctly filed
against the Debtors or any affiliates of the Debtors. The Debtors also reserve their rights to assert
that neither the Debtors nor any affiliate of the Debtors is an appropriate party to such actions or
proceedings. Further, the Debtors operate in numerous jurisdictions and in the ordinary course of
business may have disputed property valuations/tax assessments. The Debtors have not listed such
disputes on Question 7.

Part 4, Question 9

The donations and/or charitable contributions listed in response to this question represent
payments made by the Debtors to third parties during the applicable timeframe that were recorded
as such within the Debtors’ books and records. In addition to the charitable contributions listed
therein, the Debtors may make de minimis gifts or gifts in kind from time to time.


2
    On June 16, 2020, the Bankruptcy Court entered an order granting the Debtors’ motion requesting authority to
    redact the home addresses of the Debtors’ current and former employees. [See Docket No. 119.]




                                                      17
              Case 20-11566-KBO          Doc 5    Filed 08/28/20     Page 18 of 54




Part 5, Question 10

The Debtors occasionally incurred losses for a variety of reasons, including theft and property
damage. The Debtors, however, may not have records of all such losses if such losses do not have
a material impact on the Debtors’ business or are not reported for insurance purposes. Accordingly,
in this context, the Debtors have not listed such losses.

Additionally, the Debtors have not listed any losses arising from or related to the COVID-19
pandemic.

Part 6, Question 11

All payments for services of any entities that provided consultation concerning debt counseling or
restructuring services, relief under the Bankruptcy Code, or preparation of a petition in bankruptcy
within one year immediately preceding the Petition Date are listed on the applicable Debtor’s
response to Question 11. Additional information regarding the Debtors’ retention of professional
service firms is more fully described in individual retention applications and related orders. In
addition, the Debtors have listed payments made to professionals retained by the Debtors but not
payments made to advisors of their lenders or other parties.

Part 6, Question 13

The Debtors may, from time to time and in the ordinary course of business, transfer equipment
and other assets and/or sell certain equipment and other assets to third parties. These types of
ordinary course transfers have not been disclosed in Question 13.

Part 9, Question 16

The Debtors collect a limited amount of information from club members and guests, including
personally identifiable information, via their website portals and mobile applications, over the
telephone, or in person in order to provide services to members and guests and inform them of new
products and services. Examples of the types of information collected by the Debtors include,
among other things, mailing addresses, email addresses, phone number, and names. The Debtors
retain such information as long as is necessary for the Debtors to comply with business, tax, and
legal requirements. The Debtors maintain privacy policies and have information security protocols
to safeguard personally identifiable information.

Part 9, Question 17

As of the Petition Date, the Debtors maintained a non-qualified deferred compensation plan (a/k/a
the 24 Hour Fitness USA, Inc. Deferred Compensation Plan) (the “NQDC Plan”). Claims of
participants in the NQDC Plan have been listed with an “unknown” value and designated as
“contingent” and “unliquidated.”

Part 10, Question 18

In the ordinary course of the Debtors’ business, the Debtors are engaged in various financial
instruments, including Letters of Credit that are renewed on a regular basis. Certain accounts or



                                                 18
             Case 20-11566-KBO         Doc 5     Filed 08/28/20     Page 19 of 54




instruments that appear to have been “closed” were closed in regard to that particular period but
were renewed for subsequent periods. To the extent the Debtors have any accounts or instruments
that appear to have been closed but were in fact renewed for subsequent years and are continuing
under a present renewal, the Debtors have not included those accounts or instruments in response
to Question 18.

Part 11, Question 21

In the ordinary course of business, the Debtors’ club locations contain items owned by others,
including, but not limited to vending machines and beverage coolers. The Debtors have not
included such items in response to Question 21.

Part 13, Question 26

   a. Question 26(a), (b), and (c).

       In the ordinary course of business, the Debtors retain certain bookkeepers, accountants, or
       other firms or individuals (collectively, “Recipients”) in order to review the Debtors’
       books and records for the purpose of auditing the books and records or preparing financial
       statements. The Debtors have not included members of their management team in response
       to Question 26, given the number of such persons who may have reviewed the Debtors’
       books and records.

       The Debtors do not maintain complete lists to track all persons who may have reviewed
       their books and records and cannot account for the possibility that persons may have
       reviewed the Debtors’ books and records without the Debtors’ knowledge or consent.
       Considering the number of such persons and the possibility that persons may have
       reviewed the Debtors’ books and records without the Debtors’ knowledge or consent, the
       Debtors have not disclosed any such persons for the purposes of Question 26.

   b. Question 26(d).

       The Debtors provided financial statements in the ordinary course of business to certain
       parties for business, statutory, credit, financing, and other reasons. Recipients have
       included regulatory agencies, financial institutions, investment banks, debtholders, and
       their legal and financial advisors. Financial statements have also been provided to other
       parties as requested. The Debtors do not maintain complete lists to track such disclosures
       and cannot account for the possibility that such information may have been shared with
       parties without the Debtors’ knowledge or consent. Considering the number of such
       recipients and the possibility that such information may have been shared with parties
       without the Debtors’ knowledge or consent, the Debtors have not disclosed any parties that
       may have received such financial statements for the purposes of Question 26(d).

Part 13, Question 28

For each entity, the Debtors have included individuals identified as of the Petition Date as
directors, officers, members, or managers, as applicable, of such entity in the Debtors’
recordkeeping systems or, if no individuals were identified, an entity member, as applicable.



                                               19
              Case 20-11566-KBO           Doc 5     Filed 08/28/20     Page 20 of 54




Part 13, Question 29

The disclosures relate specifically to terminated job titles or positions and are not indicative of the
individuals’ current employment status with the Debtors. For each entity, the Debtors have
included the individuals who, during the applicable period, were identified as directors and officers
of such entity in the Debtors’ recordkeeping systems.

Part 13, Question 30

Any and all known disbursements to insiders have been listed in response to Question 4.




                                                  20
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 21 of 54




 Fill in this information to identify the case:

 Debtor name         RS FIT Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11566
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                      $1,246,768.97
       From 1/01/2020 to Filing Date                                                                        Membership and
                                                                                                   Other    Ancillary Sales


       For prior year:                                                                             Operating a business                      $4,753,530.00
       From 1/01/2019 to 12/31/2019                                                                         Membership and
                                                                                                   Other    Ancillary Sales


       For year before that:                                                                       Operating a business                      $4,554,926.44
       From 1/01/2018 to 12/31/2018                                                                         Membership and
                                                                                                   Other    Ancillary Sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Investment (income) loss                             $560.14


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Investment (income) loss                          $-7,701.58


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Investment (income) loss                           $1,877.36




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 22 of 54
 Debtor       RS FIT Holdings LLC                                                                       Case number (if known) 20-11566



                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
       For year before that:                                                                   (Gain) Loss On Sale Of
       From 1/01/2018 to 12/31/2018                                                            Assets (Club Equipment)                                $74,353.34


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               24 Hour Fitness Usa Inc                                     4/16/2020                       $180,000.00           Secured debt
               Po Box 2409                                                                                                       Unsecured loan repayments
               Carlsbad, CA 92018                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Funding


       3.2.
               Adp Client Trust                                            4/7/2020                             $770.62          Secured debt
               Po Box 31001-1874                                                                                                 Unsecured loan repayments
               Pasadena, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.3.
               Adp Client Trust                                            6/11/2020                               $7.15         Secured debt
               Po Box 31001-1874                                                                                                 Unsecured loan repayments
               Pasadena, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.4.
               American Express                                            4/6/2020                                $6.01         Secured debt
               2401 W Behrend Dr.                                                                                                Unsecured loan repayments
               Phoenix, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.5.
               American Express                                            6/5/2020                                $1.73         Secured debt
               2401 W Behrend Dr.                                                                                                Unsecured loan repayments
               Phoenix, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.6.
               Asset Protection Partnership                                6/2/2020                             $540.00          Secured debt
               Po Box 349                                                                                                        Unsecured loan repayments
               Forest Grove, OR 97116                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 23 of 54
 Debtor       RS FIT Holdings LLC                                                                       Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.7.
               Blue Shield Of California                                   4/14/2020                            $276.90          Secured debt
               P.O. Box 272560                                                                                                   Unsecured loan repayments
               Chico, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.8.
               Blue Shield Of California                                   5/14/2020                            $276.90          Secured debt
               P.O. Box 272560                                                                                                   Unsecured loan repayments
               Chico, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.9.
               Blue Shield Of California                                   6/11/2020                            $276.90          Secured debt
               P.O. Box 272560                                                                                                   Unsecured loan repayments
               Chico, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.10
       .
            Boom Fitness LLC                                               4/28/2020                               $0.01         Secured debt
               5331 Sw Macadam Ave                                                                                               Unsecured loan repayments
               Ste 258 Pmb # 118                                                                                                 Suppliers or vendors
               Portland, OR 97239                                                                                                Services
                                                                                                                                 Other Security Costs


       3.11
       .
            City Of Beaverton                                              3/17/2020                            $967.04          Secured debt
               P.O. Box 4755                                                                                                     Unsecured loan repayments
               Beaverton, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       .
            City Of Beaverton                                              4/14/2020                            $967.04          Secured debt
               P.O. Box 4755                                                                                                     Unsecured loan repayments
               Beaverton, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       .
            City Of Beaverton                                              5/14/2020                            $967.04          Secured debt
               P.O. Box 4755                                                                                                     Unsecured loan repayments
               Beaverton, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       .
            City Of Beaverton                                              6/12/2020                            $967.04          Secured debt
               P.O. Box 4755                                                                                                     Unsecured loan repayments
               Beaverton, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 24 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       .
            City Of Keizer                                                 4/14/2020                            $445.74          Secured debt
               Po Box 21000                                                                                                      Unsecured loan repayments
               Keizer, OR 97307                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       .
            City Of Keizer                                                 6/12/2020                            $378.75          Secured debt
               Po Box 21000                                                                                                      Unsecured loan repayments
               Keizer, OR 97307                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       .
            Delta Dental Plan                                              4/14/2020                              $21.00         Secured debt
               P.O. Box 44460                                                                                                    Unsecured loan repayments
               San Francisco, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.18
       .
            Delta Dental Plan                                              5/14/2020                              $21.00         Secured debt
               P.O. Box 44460                                                                                                    Unsecured loan repayments
               San Francisco, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.19
       .
            Delta Dental Plan                                              6/11/2020                              $21.00         Secured debt
               P.O. Box 44460                                                                                                    Unsecured loan repayments
               San Francisco, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.20
       .
            Desiree Cocco                                                  4/6/2020                           $8,000.00          Secured debt
               438 Highland Avenue                                                                                               Unsecured loan repayments
               Downingtown, PA 19335                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Field Marketing


       3.21
       .
            Discover                                                       3/31/2020                               $7.76         Secured debt
               8500 Governors Hill Drive                                                                                         Unsecured loan repayments
               Cincinnati, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.22
       .
            Discover                                                       4/20/2020                               $0.59         Secured debt
               8500 Governors Hill Drive                                                                                         Unsecured loan repayments
               Cincinnati, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 25 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       .
            Five Star Transport                                            4/30/2020                          $1,927.80          Secured debt
               18530 Damon Drive                                                                                                 Unsecured loan repayments
               Hesperia, CA 92345                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary


       3.24
       .
            Johnson Controls Security Solutions                            5/12/2020                            $528.58          Secured debt
               P.O. Box 371967                                                                                                   Unsecured loan repayments
               Pittsburgh, PA 15250                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.25
       .
            Johnson Controls Security Solutions                            5/28/2020                            $131.08          Secured debt
               P.O. Box 371967                                                                                                   Unsecured loan repayments
               Pittsburgh, PA 15250                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.26
       .
            Kaiser Foundation Health Plan, Inc. Nw                         4/14/2020                          $1,216.50          Secured debt
               393 E. Walnut Street                                                                                              Unsecured loan repayments
               Pasadena, CA 91316                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.27
       .
            Kaiser Foundation Health Plan, Inc. Nw                         5/14/2020                          $1,216.50          Secured debt
               393 E. Walnut Street                                                                                              Unsecured loan repayments
               Pasadena, CA 91316                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.28
       .
            Kaiser Foundation Health Plan, Inc. Nw                         6/11/2020                          $1,216.50          Secured debt
               393 E. Walnut Street                                                                                              Unsecured loan repayments
               Pasadena, CA 91316                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.29
       .
            Metlife                                                        4/14/2020                               $8.00         Secured debt
               Po Box 8500-3895                                                                                                  Unsecured loan repayments
               Philadelphia, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.30
       .
            Metlife                                                        5/14/2020                               $8.00         Secured debt
               Po Box 8500-3895                                                                                                  Unsecured loan repayments
               Philadelphia, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 26 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       .
            Metlife                                                        6/11/2020                               $8.00         Secured debt
               Po Box 8500-3895                                                                                                  Unsecured loan repayments
               Philadelphia, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.32
       .
            Mettel                                                         3/24/2020                          $2,538.74          Secured debt
               55 Water Street                                                                                                   Unsecured loan repayments
               New York, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.33
       .
            Mettel                                                         4/14/2020                          $4,623.18          Secured debt
               55 Water Street                                                                                                   Unsecured loan repayments
               New York, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.34
       .
            Mettel                                                         5/7/2020                           $4,620.72          Secured debt
               55 Water Street                                                                                                   Unsecured loan repayments
               New York, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.35
       .
            Mettel                                                         6/12/2020                          $1,652.12          Secured debt
               55 Water Street                                                                                                   Unsecured loan repayments
               New York, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.36
       .
            Mosopay                                                        3/20/2020                            $110.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.37
       .
            Mosopay                                                        3/24/2020                              $25.00         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 27 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       .
            Mosopay                                                        3/27/2020                            $935.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.39
       .
            Mosopay                                                        4/3/2020                                $3.10         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.40
       .
            Mosopay                                                        4/7/2020                             $234.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.41
       .
            Mosopay                                                        4/8/2020                             $245.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.42
       .
            Mosopay                                                        4/9/2020                             $467.87          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.43
       .
            Mosopay                                                        4/14/2020                            $841.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.44
       .
            Mosopay                                                        4/17/2020                            $363.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.45
       .
            Mosopay                                                        4/28/2020                            $339.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 28 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.46
       .
            Mosopay                                                        4/30/2020                              $80.00         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.47
       .
            Mosopay                                                        5/4/2020                               $94.00         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.48
       .
            Mosopay                                                        5/12/2020                            $578.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.49
       .
            Mosopay                                                        6/9/2020                             $501.83          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.50
       .
            Mosopay                                                        6/10/2020                            $361.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Chargebacks


       3.51
       .
            Mosopay                                                        3/20/2020                             $-95.80         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.52
       .
            Mosopay                                                        3/23/2020                              $-4.38         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.53
       .
            Mosopay                                                        3/24/2020                            $951.94          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 29 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.54
       .
            Mosopay                                                        3/27/2020                           $-998.50          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.55
       .
            Mosopay                                                        3/31/2020                           $-249.05          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.56
       .
            Mosopay                                                        4/3/2020                         $18,106.00           Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.57
       .
            Mosopay                                                        4/6/2020                             $125.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.58
       .
            Mosopay                                                        4/7/2020                         $65,301.50           Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.59
       .
            Mosopay                                                        4/8/2020                              $-92.58         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.60
       .
            Mosopay                                                        4/9/2020                            $-380.34          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.61
       .
            Mosopay                                                        4/14/2020                        $-10,089.08          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 30 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.62
       .
            Mosopay                                                        4/17/2020                           $-534.02          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.63
       .
            Mosopay                                                        4/28/2020                           $-252.88          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.64
       .
            Mosopay                                                        4/30/2020                             $-85.00         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.65
       .
            Mosopay                                                        5/4/2020                            $-198.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.66
       .
            Mosopay                                                        5/8/2020                               $25.00         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.67
       .
            Mosopay                                                        5/12/2020                           $-514.66          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.68
       .
            Mosopay                                                        6/9/2020                            $-744.83          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit


       3.69
       .
            Mosopay                                                        6/10/2020                           $-658.50          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposit




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 31 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.70
       .
            Mosopay                                                        3/17/2020                              $26.56         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.71
       .
            Mosopay                                                        3/20/2020                              $39.21         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.72
       .
            Mosopay                                                        3/23/2020                               $1.41         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.73
       .
            Mosopay                                                        3/24/2020                          $2,655.24          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.74
       .
            Mosopay                                                        3/25/2020                               $1.30         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.75
       .
            Mosopay                                                        3/27/2020                            $194.39          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.76
       .
            Mosopay                                                        3/30/2020                               $5.35         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.77
       .
            Mosopay                                                        3/31/2020                              $39.34         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 32 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.78
       .
            Mosopay                                                        4/3/2020                             $903.56          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.79
       .
            Mosopay                                                        4/6/2020                               $21.91         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.80
       .
            Mosopay                                                        4/7/2020                           $2,798.02          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.81
       .
            Mosopay                                                        4/8/2020                             $147.11          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.82
       .
            Mosopay                                                        4/9/2020                             $123.05          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.83
       .
            Mosopay                                                        4/10/2020                            $178.31          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.84
       .
            Mosopay                                                        4/17/2020                            $239.64          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.85
       .
            Mosopay                                                        4/28/2020                            $124.45          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 33 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.86
       .
            Mosopay                                                        4/30/2020                              $60.00         Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.87
       .
            Mosopay                                                        5/4/2020                             $104.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.88
       .
            Mosopay                                                        5/12/2020                            $423.66          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.89
       .
            Mosopay                                                        6/9/2020                             $373.00          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.90
       .
            Mosopay                                                        6/20/2020                            $275.50          Secured debt
               1801 Rockville Pike Suite 110                                                                                     Unsecured loan repayments
               Rockville, MD 20852                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.91
       .
            Motionsoft Inc                                                 4/30/2020                          $2,490.00          Secured debt
               1451 Rockville Pike                                                                                               Unsecured loan repayments
               Suite 500                                                                                                         Suppliers or vendors
               Rockville, MD 20852                                                                                               Services
                                                                                                                                 Other Software As A Service


       3.92
       .
            Multnomah County                                               4/7/2020                               $32.00         Secured debt
               Health Departement                                                                                                Unsecured loan repayments
               847 Ne 19Th Ave Suite 350                                                                                         Suppliers or vendors
               Portland, OR 97232                                                                                                Services
                                                                                                                                 Other Permits And Licenses


       3.93
       .
            Nw Natural                                                     3/17/2020                            $391.98          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 34 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.94
       .
            Nw Natural                                                     3/24/2020                          $1,226.65          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.95
       .
            Nw Natural                                                     3/31/2020                          $1,425.92          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.96
       .
            Nw Natural                                                     4/14/2020                            $444.84          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.97
       .
            Nw Natural                                                     4/21/2020                            $601.45          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.98
       .
            Nw Natural                                                     4/23/2020                            $953.21          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.99
       .
            Nw Natural                                                     4/30/2020                              $61.11         Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.10
       0.
            Nw Natural                                                     5/7/2020                             $247.14          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.10
       1.
            Nw Natural                                                     5/14/2020                            $414.78          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 35 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       2.
            Nw Natural                                                     5/28/2020                            $469.52          Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.10
       3.
            Nw Natural                                                     6/4/2020                               $51.00         Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.10
       4.
            Nw Natural                                                     6/12/2020                              $15.47         Secured debt
               P.O. Box 8905                                                                                                     Unsecured loan repayments
               Portland, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.10
       5.
            Paymentech                                                     3/17/2020                               $9.81         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.10
       6.
            Paymentech                                                     3/18/2020                               $2.95         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.10
       7.
            Paymentech                                                     3/19/2020                               $2.66         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.10
       8.
            Paymentech                                                     3/20/2020                               $2.88         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.10
       9.
            Paymentech                                                     3/22/2020                               $0.63         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 36 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       0.
            Paymentech                                                     3/24/2020                               $2.86         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       1.
            Paymentech                                                     3/25/2020                               $2.57         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       2.
            Paymentech                                                     3/27/2020                             $-22.97         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       3.
            Paymentech                                                     3/30/2020                               $2.86         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       4.
            Paymentech                                                     4/1/2020                           $1,302.63          Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       5.
            Paymentech                                                     4/10/2020                               $2.50         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       6.
            Paymentech                                                     4/15/2020                               $2.69         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       7.
            Paymentech                                                     4/16/2020                               $2.80         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 37 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       8.
            Paymentech                                                     4/17/2020                               $2.50         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.11
       9.
            Paymentech                                                     4/19/2020                               $2.61         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       0.
            Paymentech                                                     4/2/2020                                $5.25         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       1.
            Paymentech                                                     4/25/2020                               $2.56         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       2.
            Paymentech                                                     4/28/2020                               $5.00         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       3.
            Paymentech                                                     4/3/2020                                $2.93         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       4.
            Paymentech                                                     4/6/2020                                $3.28         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       5.
            Paymentech                                                     4/7/2020                                $5.84         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 38 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       6.
            Paymentech                                                     4/8/2020                                $2.60         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       7.
            Paymentech                                                     4/9/2020                                $2.68         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       8.
            Paymentech                                                     5/1/2020                           $1,302.50          Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.12
       9.
            Paymentech                                                     5/11/2020                               $2.64         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       0.
            Paymentech                                                     5/12/2020                               $5.08         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       1.
            Paymentech                                                     5/13/2020                               $2.51         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       2.
            Paymentech                                                     5/14/2020                               $2.50         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       3.
            Paymentech                                                     5/21/2020                               $5.07         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 39 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       4.
            Paymentech                                                     5/22/2020                               $2.69         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       5.
            Paymentech                                                     5/27/2020                               $5.06         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       6.
            Paymentech                                                     5/29/2020                               $2.56         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       7.
            Paymentech                                                     5/4/2020                                $2.50         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       8.
            Paymentech                                                     5/7/2020                                $2.56         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.13
       9.
            Paymentech                                                     6/1/2020                           $1,300.26          Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       0.
            Paymentech                                                     6/11/2020                               $2.68         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       1.
            Paymentech                                                     6/2/2020                                $5.34         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 19
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 40 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       2.
            Paymentech                                                     6/3/2020                                $2.65         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       3.
            Paymentech                                                     6/4/2020                                $2.76         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       4.
            Paymentech                                                     6/5/2020                                $2.57         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       5.
            Paymentech                                                     6/8/2020                                $2.58         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       6.
            Paymentech                                                     6/9/2020                                $5.07         Secured debt
               2118 E Elliot Rd                                                                                                  Unsecured loan repayments
               Tempe, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Processing Fees


       3.14
       7.
            Payroll                                                        3/20/2020                        $52,730.76           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.14
       8.
            Payroll                                                        4/3/2020                         $55,915.90           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.14
       9.
            Payroll                                                        4/17/2020                        $26,272.21           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 41 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       0.
            Payroll                                                        5/1/2020                         $17,651.56           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.15
       1.
            Payroll                                                        5/15/2020                          $9,594.53          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.15
       2.
            Payroll                                                        5/29/2020                          $5,157.37          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.15
       3.
            Payroll                                                        6/10/2020                          $5,596.29          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.15
       4.
            Payroll                                                        6/12/2020                          $6,320.11          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.15
       5.
            Portland General Electric                                      3/24/2020                          $1,654.63          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       6.
            Portland General Electric                                      3/31/2020                          $1,554.65          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       7.
            Portland General Electric                                      4/7/2020                           $1,691.98          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 42 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       8.
            Portland General Electric                                      4/14/2020                            $943.69          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       9.
            Portland General Electric                                      4/23/2020                          $2,405.30          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       0.
            Portland General Electric                                      4/30/2020                            $860.69          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       1.
            Portland General Electric                                      5/7/2020                             $658.88          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       2.
            Portland General Electric                                      5/21/2020                          $2,259.76          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       3.
            Portland General Electric                                      6/4/2020                           $1,419.72          Secured debt
               Po. Box 4438                                                                                                      Unsecured loan repayments
               Portland, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       4.
            State Street                                                   3/24/2020                          $1,338.01          Secured debt
               Attn: Christy Renn                                                                                                Unsecured loan repayments
               200 Clarendon St., 14Th Floor                                                                                     Suppliers or vendors
               Boston, MA 02116                                                                                                  Services
                                                                                                                                 Other 401(K) Contributions


       3.16
       5.
            State Street                                                   4/16/2020                          $1,338.01          Secured debt
               Attn: Christy Renn                                                                                                Unsecured loan repayments
               200 Clarendon St., 14Th Floor                                                                                     Suppliers or vendors
               Boston, MA 02116                                                                                                  Services
                                                                                                                                 Other 401(K) Contributions




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 43 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       6.
            State Street                                                   4/21/2020                          $1,215.72          Secured debt
               Attn: Christy Renn                                                                                                Unsecured loan repayments
               200 Clarendon St., 14Th Floor                                                                                     Suppliers or vendors
               Boston, MA 02116                                                                                                  Services
                                                                                                                                 Other 401(K) Contributions


       3.16
       7.
            State Street                                                   5/7/2020                             $459.97          Secured debt
               Attn: Christy Renn                                                                                                Unsecured loan repayments
               200 Clarendon St., 14Th Floor                                                                                     Suppliers or vendors
               Boston, MA 02116                                                                                                  Services
                                                                                                                                 Other 401(K) Contributions


       3.16
       8.
            State Street                                                   5/19/2020                            $114.78          Secured debt
               Attn: Christy Renn                                                                                                Unsecured loan repayments
               200 Clarendon St., 14Th Floor                                                                                     Suppliers or vendors
               Boston, MA 02116                                                                                                  Services
                                                                                                                                 Other 401(K) Contributions


       3.16
       9.
            State Street                                                   6/12/2020                          $3,021.81          Secured debt
               Attn: Christy Renn                                                                                                Unsecured loan repayments
               200 Clarendon St., 14Th Floor                                                                                     Suppliers or vendors
               Boston, MA 02116                                                                                                  Services
                                                                                                                                 Other 401(K) Contributions


       3.17
       0.
            Unum Life Insurance Co Of America                              4/14/2020                            $279.66          Secured debt
               The Benefits Center                                                                                               Unsecured loan repayments
               Fru/ Benefit Accounting                                                                                           Suppliers or vendors
               Chattanooga, TN 37401-9930                                                                                        Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.17
       1.
            Unum Life Insurance Co Of America                              5/14/2020                            $272.15          Secured debt
               The Benefits Center                                                                                               Unsecured loan repayments
               Fru/ Benefit Accounting                                                                                           Suppliers or vendors
               Chattanooga, TN 37401-9930                                                                                        Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.17
       2.
            Unum Life Insurance Co Of America                              6/11/2020                            $285.80          Secured debt
               The Benefits Center                                                                                               Unsecured loan repayments
               Fru/ Benefit Accounting                                                                                           Suppliers or vendors
               Chattanooga, TN 37401-9930                                                                                        Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 23
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 44 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       3.
            Verizon Wireless                                               4/14/2020                              $60.48         Secured debt
               P.O. Box 4001                                                                                                     Unsecured loan repayments
               Inglewood, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       4.
            Verizon Wireless                                               5/7/2020                               $60.48         Secured debt
               P.O. Box 4001                                                                                                     Unsecured loan repayments
               Inglewood, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       5.
            Verizon Wireless                                               6/12/2020                              $60.48         Secured debt
               P.O. Box 4001                                                                                                     Unsecured loan repayments
               Inglewood, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       6.
            Vision Service Plan - (Ca)                                     4/14/2020                               $4.56         Secured debt
               Po Box 45210                                                                                                      Unsecured loan repayments
               San Francisco, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.17
       7.
            Vision Service Plan - (Ca)                                     5/14/2020                               $4.56         Secured debt
               Po Box 45210                                                                                                      Unsecured loan repayments
               San Francisco, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.17
       8.
            Vision Service Plan - (Ca)                                     6/11/2020                               $4.56         Secured debt
               Po Box 45210                                                                                                      Unsecured loan repayments
               San Francisco, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Group Health
                                                                                                                               Insurance

       3.17
       9.
            Wells Fargo                                                    4/13/2020                          $2,241.35          Secured debt
               420 Montgomery Street                                                                                             Unsecured loan repayments
               San Francisco, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Bank Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 45 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       0.
            Wells Fargo                                                    5/11/2020                          $2,321.38          Secured debt
               420 Montgomery Street                                                                                             Unsecured loan repayments
               San Francisco, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Bank Fees


       3.18
       1.
            Wells Fargo                                                    6/11/2020                          $2,153.86          Secured debt
               420 Montgomery Street                                                                                             Unsecured loan repayments
               San Francisco, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Bank Fees


       3.18
       2.
            Wells Fargo Bank 24Hf - Commercial                             4/30/2020                              $56.28         Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street, 14Th Floor                                                                                     Suppliers or vendors
               San Francisco, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.18
       3.
            Wells Fargo Bank Bfit1 - Commercial                            3/31/2020                        $10,663.64           Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.18
       4.
            Wells Fargo Bank Bfit1 - Commercial                            4/30/2020                          $5,190.73          Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.18
       5.
            Wells Fargo Bank Bfit1 - Commercial                            5/7/2020                             $389.90          Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.18
       6.
            Wells Fargo Bank Bfit1 - Commercial                            5/14/2020                            $385.17          Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.18
       7.
            Wells Fargo Bank Bfit1 - Commercial                            5/21/2020                              $85.66         Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 46 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       8.
            Wells Fargo Bank Bfit1 - Commercial                            5/29/2020                              $69.79         Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.18
       9.
            Wells Fargo Bank Bfit1 - Commercial                            6/4/2020                             $741.30          Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.19
       0.
            Wells Fargo Bank Bfit1 - Commercial                            6/12/2020                              $33.00         Secured debt
               Card                                                                                                              Unsecured loan repayments
               333 Market Street                                                                                                 Suppliers or vendors
               14Th Floor                                                                                                        Services
               San Francisco, CA 94105-2102
                                                                                                                                 Other Various Expenses


       3.19
       1.
            West Slope Water District                                      3/31/2020                            $467.66          Secured debt
               Po Box 25140                                                                                                      Unsecured loan repayments
               Portland, OR 97298-0140                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.19
       2.
            West Slope Water District                                      4/30/2020                            $240.44          Secured debt
               Po Box 25140                                                                                                      Unsecured loan repayments
               Portland, OR 97298-0140                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.19
       3.
            West Slope Water District                                      5/28/2020                            $513.11          Secured debt
               Po Box 25140                                                                                                      Unsecured loan repayments
               Portland, OR 97298-0140                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 26
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                         Doc 5         Filed 08/28/20               Page 47 of 54
 Debtor      RS FIT Holdings LLC                                                                            Case number (if known) 20-11566



           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Refer to Global Notes                                                                                                                                      $0.00
                                                                 Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                 Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss           Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 20-11566-KBO                         Doc 5       Filed 08/28/20             Page 48 of 54
 Debtor      RS FIT Holdings LLC                                                                         Case number (if known) 20-11566



           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Refer to Global Notes
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 49 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 50 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Deloitte Tax LLP                                                                                                           2018 - Present
                    PO Box 844736
                    Dallas, TX 75284
       26a.2.       Marshall & Stevens Inc                                                                                                     2018 - Present
                    125 South Wacker Drive
                    Suite 850
                    Chicago, IL 60606
       26a.3.       Aon (General Liability and Workes Comp A                                                                                   2018 - Present
                    1900 16th Street
                    Denver, CO 80202
       26a.4.       Aon (Group Health Actuary)                                                                                                 2018 - Present
                    1420 Fifth Avenue
                    Suite 1200
                    Seattle, WA 98101

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 30
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 51 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Avertium (Terra Verde)                                                                                                May 2019 - October
                    2019 PCI Compliance and Audit Services                                                                                2019
                    20601 N. 19TH AVENUE
                    Phoenix, AZ 85027
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Avertium (Terra Verde)                                                                                                March 2018 -
                    2018 PCI Compliance and Audit Services                                                                                October 2018
                    20601 N. 19TH AVENUE
                    Phoenix, AZ 85027
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       Ernst & Young                                                                                                         January 2018 -
                    560 Mission Street                                                                                                    March 2019
                    Suite 1600
                    San Francisco, CA 94105
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.4.       PriceWaterhouseCoopers, LLP                                                                                           August 2018 -
                    3 Embarcadero Center                                                                                                  Present
                    San Francisco, CA 94111
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.5.       Comyns, Smith, McCleary & Deaver, LLP                                                                                 2018 - Present
                    1777 Botelho Drive
                    Suite 350
                    Walnut Creek, CA 94596

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Korn Ferry US
                    420 Montgomery Street
                    San Francisco, CA 94104
       26c.2.       McKinsey & Company Inc United States
                    666 Fifth Avenue
                    23 Floor
                    New York, NY 10103
       26c.3.       Bain & Company Inc
                    1 Embarcadero Center
                    San Francisco, CA 94111
       26c.4.       AT Kearney Inc
                    227 W. Monroe Street
                    Chicago, IL 60606

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 52 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Name and address
       26d.1.       See Global Notes



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Cindy Alpert
       .                                                                                     Q4 2018                 $42,232.00

                Name and address of the person who has possession of
                inventory records
                Cindy Alpert
                Bfit Clubs
                12647 Alcosta Blvd
                #500
                San Ramon, CA 94583


       27.2 Cindy Alpert
       .                                                                                     Q4 2019                 $38,392.22

                Name and address of the person who has possession of
                inventory records
                Cindy Alpert
                Bfit Clubs
                12647 Alcosta Blvd
                #500
                San Ramon, CA 94583


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anthony Ueber                                  12647 Alcosta Blvd., Suite 500                      Chief Executive Officer               0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Chris Nelson                                   12647 Alcosta Blvd., Suite 500                      Executive Vice President,             0
                                                      San Ramon, CA 94583                                 Chief Financial Officer and
                                                                                                          Assistant Secretary
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dean Myatt                                     12647 Alcosta Blvd., Suite 500                      Vice President, General               0
                                                      San Ramon, CA 94583                                 Counsel and Secretary

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Karl Sanft                                     12647 Alcosta Blvd., Suite 500                      Executive Vice President and          0
                                                      San Ramon, CA 94583                                 Chief Operating Officer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 32
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20                Page 53 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Bradshaw                                 12647 Alcosta Blvd., Suite 500                      Senior Vice President, Chief          0
                                                      San Ramon, CA 94583                                 Accounting Officer and
                                                                                                          Controller
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kimberly Griffin                               12647 Alcosta Blvd., Suite 500                      Vice President and Assistant          0
                                                      San Ramon, CA 94583                                 General Counsel

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Rodger Meads                                   12647 Alcosta Blvd., Suite 500                      Vice President, Finance and           0
                                                      San Ramon, CA 94583                                 Treasurer

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tami Majer                                     12647 Alcosta Blvd., Suite 500                      Executive Vice President and          0
                                                      San Ramon, CA 94583                                 Chief Human Resources
                                                                                                          Officer


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Frank Napolitano                               12647 Alcosta Blvd., Suite 500                      President
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Thomas Lapcevic                                12647 Alcosta Blvd., Suite 500                      Executive Vice
                                                      San Ramon, CA 94583                                 President, Chief
                                                                                                          Marketing Officer

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    24 Hour Holdings I Corp.                                                                                   EIN:        XX-XXXXXXX




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 20-11566-KBO                       Doc 5        Filed 08/28/20              Page 54 of 54
 Debtor      RS FIT Holdings LLC                                                                        Case number (if known) 20-11566



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 27, 2020

 /s/ Chris Nelson                                                       Chris Nelson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Vice President and Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
